Citation Nr: 0946144	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-13 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased initial compensable rating 
for residuals of a right foot fracture.

2.  Entitlement to service connection for residuals of a left 
foot fracture.

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to service connection for a lumbosacral 
strain secondary to bilateral foot fractures and or bilateral 
flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to September 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

By rating action in December 2005 entitlement to service 
connection for residuals of right and left foot fractures, 
bilateral pes planus, and a lumbosacral strain were denied.  
The Veteran disagreed with these decisions.

Subsequently by rating action in April 2007 entitlement to 
service connection for residuals of a right foot fracture was 
granted and a noncompensable rating was assigned effective 
January 28, 2005.  The Veteran disagreed with this decision.

Under Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), 
when a Veteran appeals the initial rating for a disability, 
VA must consider the propriety of a "staged" rating based on 
changes in the degree of severity of the disorder since the 
effective date of service connection.

In November 2009, the Board received the Veteran's 
appointment of Disabled American Veterans as his 
representative and a statement of Accredited Representative 
in Appealed Case (in lieu of VA Form 646).  As the arguments 
advanced by the Veteran's new representative are cumulative 
of arguments previously of record, a remand for RO review 
under 38 C.F.R. § 20.1304(c) is not warranted.

FINDINGS OF FACT

1.  From January 28, 2005, residuals of a right foot fracture 
were no more than mild or slightly symptomatic.

2.  A left foot fracture was not shown in service or for 
years thereafter, and any currently diagnosed left foot 
fracture has not been shown to be related by competent 
evidence to service; and is not proximately due to or 
aggravated by a disability for which service connection has 
already been established.

3.  Bilateral pes planus was not shown in service or for 
years thereafter, and any currently diagnosed bilateral pes 
planus has not been shown to be related by competent evidence 
to service; and is not proximately due to or aggravated by a 
disability for which service connection has already been 
established.

4.  A low back disability, diagnosed as lumbar strain, was 
not shown in service or for years thereafter, and any 
currently diagnosed low back disability has not been shown to 
be related by competent evidence to service; and is not 
proximately due to or aggravated by a disability for which 
service connection has already been established.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
residuals of a right foot fracture were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5284 (2009).

2.  A left foot fracture disability is not the result of 
disease or injury incurred in or aggravated by service, it is 
not caused or aggravated by a service connected disorder and 
it may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A; 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009); 38 C.F.R. § 3.310 (effective 
prior to October 10, 2006).

3.  Bilateral pes planus is not the result of disease or 
injury incurred in or aggravated by service, it is not caused 
or aggravated by a service connected disorder and it may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303 
(2009); 38 C.F.R. § 3.310 (effective prior to October 10, 
2006).

4.  A low back disability is not the result of disease or 
injury incurred in or aggravated by service, it is not caused 
or aggravated by a service connected disorder and it may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009); 38 C.F.R. § 3.310 (effective prior to 
October 10, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the Veteran in February 2005, May 
2005, March 2006, and October 2008 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part VA 
will attempt to obtain.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  The claims were readjudicated in 
the July 2009 supplemental statement of the case. 

The Board notes that as an initial rating and an effective 
date have been assigned for the right foot fracture 
disability; the notice requirements of 38 U.S.C.A. § 5103(a), 
have been met for this issue.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  

The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and he was 
provided actual notice of the rating criteria used to 
evaluate the disorders at issue.  The claimant was provided 
the opportunity to present pertinent evidence in light of the 
notice provided.  Because the Veteran has actual notice of 
the rating criteria, and because the claims have been 
readjudicated no prejudice exists. There is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication. Indeed, 
neither the appellant nor his representative has suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims files that includes his written contentions, service 
treatment records, private and VA medical records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting these 
decisions, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail. Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claims and what the evidence in the claims files shows, 
or fails to show, with respect to the claims.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Background

The Veteran alleges that his service connected residuals of a 
right foot fracture warrants a compensable initial 
evaluation.  In addition he alleges that he has a left foot 
fracture disorder, bilateral pes planus, and a lumbar back 
disorder which was incurred in service or is secondary to his 
right foot fracture.  He specifically takes issue with 
findings that he does not presently have a flatfoot condition 
if it was shown that he had such a condition in service.

The service treatment records note that on pre-induction 
examination, a right flat foot condition was noted but are 
otherwise negative for any treatment for a foot condition or 
back condition.  At discharge from service in September 1971, 
the Veteran complained that he had then or ever had foot 
trouble.  Clinical evaluation of the feet was normal.

After service, at a December 2006 VA examination, the Veteran 
reported with a cane for relief of his right foot disorder.  
He reported stress fracture phenomenon and metatarsal strain 
of the right and left feet.  He also complained of bilateral 
plantar fascial pattern pain as well as pain in the course of 
the right 3rd metatarsal for which he reported the occasional 
use of a crutch.  He took aspirin, Tylenol, and flexural for 
back pain.  He has not had corrective surgery or 
hospitalization for his conditions.  

A podiatry examination revealed no relevant pain, fatigue, 
weakness, motion problems, edema, instability, or tenderness, 
bilaterally.  The Veteran exhibited normal longitudinal arch 
architecture; and, symmetrical normal form and function of 
the tibialis posterior and tendo Achilles, bilaterally.  He 
was tender to palpation bilaterally over the plantar fascia 
in the soles of the feet, weightbearing condylar region of 
the 3rd metatarsal head, and shaft of the right foot.  
Otherwise there was no painful motion, edema, weakness, 
instability, or tenderness to either foot.  Range of motion 
was unimpaired bilaterally.  Gait and weightbearing were 
normal with an absence of callosities.  Walking, standing, 
and distance tolerance were normal.   The examiner summarized 
noting there was no evidence of pes planus, bilaterally.  The 
appellant had bilateral plantar fasciitis which was not 
causally related to his period of service.  

Specifically regarding the right foot, the examiner opined 
that the Veteran's residual soreness could be characterized 
as a chronic fracture reparation process in and about the 
right 3rd ray with tenderness to examination and a complaint 
of soreness/pain aggravated by ambulation.  In addition to 
the weightbearing tenderness of the 3rd metatarsal region of 
the right foot; it was, "at least as likely as not 
correlating with the patient's original complaint and history 
for that right foot."  There was no comparable residual 
problem noted with the left foot.  The range of motion was 
not additionally limited by pain, fatigue, weakness, or lack 
of endurance following repetitive motions.  Further, the 
examiner opined that," The third ray stress reaction or 
fracture reparative chronic process would provide minimal or 
mild limitation for this patient's ambulatory capacity for 
activities of daily living or potential employment."

An orthopedist noted that the pre-entrance examination in 
January 1970 diagnosed the Veteran with flat right foot.  The 
Veteran alleged that the flat right foot was aggravated by a 
stress fracture in service, and limping eventually caused 
left foot and back pain.  The only evidence was allegations 
made by the Veteran.

X-rays of the lumbar spine revealed significant 
hypherthrophic degenerative changes of the lower lumbar spine 
especially L5-S1.  There was also a suggestion of spina 
bifida deformity of S1.  X-rays of the right foot appeared 
within normal limits.  The bony structures, articular 
surfaces, and soft tissues looked unremarkable.  After a 
thorough review of the claims file and an orthopedic 
examination, the examiner summarized that; the Veteran did 
not complain of, nor was he seen for back pain on active 
duty.  He checked no on his September 1971 separation 
examination to "back trouble of any kind."  There were no 
radiology reports indicating that the Veteran had his back x-
rayed in service.  The examiner further noted that there was 
no medical notation in the service records that the Veteran 
had fractured either foot.    

Based on all of the facts and the lack of documentation in 
the claims file and service medical records, the orthopedist 
opined that the Veteran's low back condition was not caused 
by or a result of his alleged injury/disabilities that he 
alleges he incurred in basic training.

At a November 2007 VA podiatry examination, the examiner 
noted that the Veteran reported complaints variously in and 
about the region of the course of the plantar fascia, 
tibialis posterior and tendon, and the forefoot region of the 
right foot more substantially than the left foot.  A review 
of the service records did not reveal specific entries 
regarding the patient's claimed injury/fracture.  The 
examiner noted progress notes in the claim's file from a VAMC 
physician noting an assessment of Morton's neuroma, right 
foot; plantar fibroma, right foot, and probable tendonitis, 
right foot.  

Examination revealed no relevant pain, fatigue, weakness, 
motion problems, edema, instability, or tenderness.  The 
Veteran's gait was abnormal and antalgic throughout the right 
lower extremity with stiffness demonstrated in the right knee 
and circuminduction of the right lower extremity.  The 
standing examination was abnormal with the Veteran leaning to 
his left presumably to offload the right lower extremity 
wherein this position accentuated the pes planus and valgus 
position of the right foot.  The examination itself was non-
focal with tenderness bilaterally along all metatarsal shafts 
in the course of the plantar fascia bilaterally and 
essentially anywhere palpation was attempted.  The examiner 
noted that for the most part the Veteran's reaction was;

in my opinion and experience, out of 
proportion to any objective findings.  
Careful examination of the course of the 
plantar fascia and the sole of the right 
foot out-characterize this patient as 
equivocal for having any focal induration 
that might characterize "plantar 
fibroma."  

He further noted that he could not identify any localized 
tenderness that he could correlate to "Morton's neuroma."  
There was no swelling, deformity, or limitations with either 
foot.  Both feet exhibited normal longitudinal arch 
architecture.  The appearance of flat right foot in the 
examiner's opinion was accentuated with the Veteran's posture 
with the maneuver previously noted.  The tibia posterior 
tendon bilaterally did not demonstrate any focal tenderness 
or limitation; there was normal form and function of the 
tibialis posterior and tendo Achilles bilaterally. There was 
no focal pain upon manipulation of either foot; and, tendo 
Achilles alignment was normal.  There was no edema, weakness, 
or instability with either foot.  Gait, weightbearing were 
normal with an absence of callosities.  Walking, standing, 
and distance tolerance at the time of examination was mildly 
to moderately limited.  The examiner summarized noting that 
the Veteran presented:

a clinical picture suspicious for 
factitious complaint with what may be 
factitious posture for examination and 
accentuation of the right foot 
undermining objective examination.  The 
service medical record itself has a 
paucity of any clear reference to 
specific injury and sequelae and does not 
seem, from what I can discern, that any 
injury occurred that ultimately limited 
the patient's completion of 
responsibilities during his brief 
military service.  I am not able to 
identify any focal pathology, especially 
with careful attention to the right foot, 
that I would be able to correlate in any 
way to injury sustained during military 
service or accentuated by military 
service in any way.  Other than 
identifying this patient as having 
bilateral plantar fasciitis without 
correlation to military service, I would 
be reluctant to offer any further 
specific diagnostic comments.

I did not find significant or specific 
pathologies that would provide limitation 
for this patient's employment potential 
or even activities of daily living.

Ranges of motion are not additionally 
limited by pain, fatigue, weakness, or 
lack of endurance following repetitive 
use.

The file contains VAMC medical records for treatment of 
various physical conditions including the Veteran's right and 
left feet, and his lumbar back.  None of the evidence of 
record reveals any evidence that the right foot disorder is 
more severe than shown by examination.  In addition there are 
no nexus opinions regarding the left foot; bilateral pes 
planus; or lumbar disorder to service or to the service 
connected right foot fracture.

I.  Increased rating- Right foot fracture 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule in Francisco does not apply 
where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, as is the case here.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as 'staged' ratings.  
Fenderson, 12 Vet. App. At 126.

When evaluating a loss of motion, consideration is given to 
the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Additionally, 38 C.F.R. § 4.45 provides as regards to the 
joints that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (range of motion flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).   (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.).   (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.   (f) Pain on movement, swelling, deformity or 
atrophy of disuse.   Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

The Veteran's service-connected right foot fracture is 
currently evaluated as noncompensable under Diagnostic Code 
5284.  In order for a higher evaluation to be assigned, there 
must be evidence of moderate foot injury.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a moderately 
severe foot injury warrants a 20 percent evaluation; a 
moderate foot injury warrants a 10 percent evaluation. Id.  
The Note to this Code indicates that a maximum 40-percent 
rating will be assigned for actual loss of use of the foot.  
Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31.

In VAOGCPREC 9-98; 63 Fed.Reg. 56704 (1998), VA's General 
Counsel held that Diagnostic Code 5284 was potentially based 
on loss of range of motion.  Depending on the nature of the 
foot injury, therefore, Diagnostic Code 5284 may require 
consideration under 38 C.F.R. §§ 4.40 and 4.45.

Normal range of ankle motion is dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate 
II (2008).

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (2008).

After a careful review of the entire record, the Board has 
concluded that the service-connected right foot fracture 
would not warrant a compensable evaluation.  Two 
comprehensive VA examinations found no objective residuals of 
the right foot fracture.  In fact while the podiatrist in the 
December 2006 examination determined that the Veteran's 
complaints correlated with his history of an in service 
stress fracture, he found the Veteran to be unimpaired by the 
residuals of the stress fracture.  Range of motion of the 
right foot was unimpaired and the activities of daily living 
and employment were minimally to no more than mildly 
impaired.  An orthopedist noted no evidence of any foot 
fracture or complaints during service, and in fact current x-
rays of the right foot were normal.  

Likewise in the November 2007 VA examination the podiatrist 
noted a clinical picture suspicious for factitious complaint 
and posturing for examination undermining objective 
examination.  He again noted the lack of any clear reference 
to specific injury in service and noted that he was unable to 
identify any focal pathology, especially with careful 
attention to the right foot, and was unable to correlate in 
any way to an injury sustained during military service or 
accentuated by military service in any way.  Finally he noted 
that range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use; and, no significant or specific pathologies that would 
provide limitation for the Veteran's employment or activities 
of daily living were identified.

Such evidence warrants against a finding that the Veteran's 
right foot fracture is more than slightly or minimally 
disabling and does not warrant an increased compensable 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284.

While the Board does not doubt the severity of the Veteran's 
right foot problems, the objective medical evidence does not 
demonstrate that his service connected right foot pathology 
equates to a moderate foot disability.  As such, and even 
with consideration of DeLuca, the objective evidence of 
record reflects the Veteran's complaints of pain and 
tenderness but is not reflective of deficits so as to warrant 
an increased evaluation. 

The level of impairment associated with the service-connected 
right foot problem has been relatively stable throughout the 
appeals period, or at least has never been worse than what is 
warranted for a 0 percent rating.  Therefore, the application 
of staged ratings (i.e., different percentage ratings for 
different periods of time) is inapplicable.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The medical evidence does not show more than mild residuals 
of a right foot injury.  The Veteran has not had to undergo 
any post service surgery on his right foot since his 
discharge from service in 1971.  He has not indicated that 
such disabilities have impacted his ability to work.  In sum, 
the Veteran's case is not exceptional and the diagnostic 
criteria adequately address the level of impairment suffered 
by the Veteran.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
Therefore, referral of this case for extra- schedular 
consideration is not in order. See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

An inferred claim for a total disability based on individual 
unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 
447 also is not warranted.  A December 2006 VA examination 
report noted that the Veteran's service-connected right foot 
disability provided minimal or mild limitation for the 
Veteran's potential employment.  A November 2007 VA examiner 
also found that there were no significant or specific 
pathologies that would provide limitation for the Veteran's 
employment potential.  There is no evidence of entitlement to 
a TDIU.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim for increase, the 
doctrine is not for application. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



II. Service connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court case law, lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).

Certain chronic disabilities, such as arthritis (degenerative 
joint disease) are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).   The absence 
of any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a). 

The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended 
effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 
2006).  The intent was to conform the regulation to Allen v. 
Brown, a U.S. Court of Appeals for Veterans Claims decision 
that clarified the circumstances under which a Veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  See 38 C.F.R. § 3.310 (2009).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The Veteran contends that he has a left foot fracture; 
bilateral pes planus; and a chronic back disorder that is 
directly or secondarily due to his service connected 
residuals of a right foot fracture.  

The service treatment records indicate he was never treated 
for or diagnosed with a left foot fracture; bilateral pes 
planus; or a chronic back disorder in service.  At his pre-
induction examination a right flat foot condition was noted.  
It was not however treated or diagnosed in service, and it 
was not noted on his separation examination.  Notably, no 
left foot stress fracture, or bilateral pes planus was noted 
on VA podiatry examinations in December 2006 and November 
2007.  

The Veteran does not, primarily, allege seeking treatment for 
a back injury in service.  Rather, he alleges that the back 
disorder is secondary to his right foot fracture.  An 
orthopedist at the December 2006 VA examination noted that 
while current x-rays of the lumbar spine revealed significant 
hypherthrophic degenerative changes of the lower lumbar 
spine, and a suggestion of spina bifida deformity of S1; the 
examiner opined that based on all of the facts and the lack 
of documentation in the claims file and service medical 
records, the Veteran's low back condition was not caused by 
or a result of his alleged injury/disabilities that he 
alleges he incurred in basic training.

As previously noted post service medical records include 
private records, and VA treatment records to the present 
time.  Review of these records does not reveal a nexus 
opinion relating the Veteran's left foot fracture, bilateral 
pes planus, or any back disorder to service or to any service 
connected condition. 




Analysis 

As the service treatment records note a right flat foot 
condition during the pre-induction examination, the Veteran 
is not considered sound at entry into service.  A veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Effective May 4, 
2005, VA amended its regulations at 38 C.F.R. § 3.304(b) to 
reflect the change in the interpretation of the statute 
governing the presumption of sound condition.  The final rule 
conforms to Federal Circuit precedent Wagner v. Principi, 370 
F. 3d 1089, 1096 (Fed. Cir. 2004), and applies to claims, 
which were pending on or filed after May 4, 2005.  As the 
veteran's case was pending as of that date, the amendment 
applies.

If a preexisting disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.  Wagner, supra.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).

The Veteran has not met his burden of showing that his right 
flat foot condition was aggravated in service.  The service 
treatment records do not show any evidence of aggravation of 
the right flat foot, as there is no indication of any 
treatment or complaints.  At discharge from service, although 
the Veteran complained that he had then or ever had foot 
trouble, clinical evaluation of the feet was normal.  Thus, 
the Veteran's service connection claim for right foot pes 
planus fails.

Notwithstanding the Veteran's assertions that his left foot 
fracture, bilateral pes planus, or back disorder is the 
result of service or is secondary to his service connected 
right foot disorder, the service treatment records are silent 
for any medical evidence of any left foot fracture, bilateral 
pes planus, or back disorder.  In fact the medical records 
reveal no evidence of any current residuals of a left foot 
fracture or pes planus disorder.  A back disorder is first 
shown in a July 2004 lumbar spine x-ray, over 33 years after 
the appellant's separation from active duty. At that time he 
was diagnosed with hypertrophic degenerative changes of the 
lower lumbar spine and a suggestion of spina bifida.  Such a 
lapse of time is a factor for consideration in deciding 
service connection claims.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Moreover, there is no competent 
medical evidence linking any left foot fracture, bilateral 
pes planus, or low back disorder to either service or a 
service incurred disorder.
 
The only evidence in support of the claims are the Veteran's 
statements.  However, as a layperson, he is not competent to 
provide a probative opinion on a medical matter, such as the 
etiology of the claimed disorders. See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"). As a 
result, his assertions linking his current left foot 
fracture, bilateral pes planus, or low back disorder to 
service are not competent medical evidence in support of his 
claims.

In summary, right pes planus was not aggravated in service; a 
left foot fracture, left pes planus, and a chronic back 
disorder were not shown in service or until years thereafter; 
arthritis was not manifested to a compensable degree within 
one year of the Veteran's separation from active duty; and 
the competent evidence of record indicates that a left foot 
fracture, bilateral pes planus, and a lumbar disorder are not 
causally related to either his active service or his service 
connected right foot fracture.  Hence, the preponderance of 
the evidence is against the claims of entitlement to service 
connection for a left foot fracture, bilateral pes planus, 
and a chronic back disorder.  As such, the claims must be 
denied.

In light of the evidence preponderating against the claims, 
the benefit of the doubt doctrine is not applicable and 
service connection cannot be granted. 38 U.S.C.A. § 5107(b). 
Accordingly, the claims are denied.


ORDER

An increased initial compensable rating for residuals of a 
right foot fracture is denied.

Service connection for residuals of a left foot fracture is 
denied.

Service connection for bilateral pes planus is denied.

Service connection for a lumbosacral strain secondary to a 
bilateral foot fracture and or bilateral pes planus is 
denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


